EXHIBIT 10.2 RESTRICTED SHARE UNIT AWARD AGREEMENT UNDER THE WENDY’S/ARBY’S GROUP, INC. AMENDED AND RESTATED 2 RESTRICTED SHARE UNIT AWARD AGREEMENT (this “Agreement”), made as of , 20, by and between Wendy’s/Arby’s Group, Inc. (the “Company”) and (“Award Recipient”): WHEREAS, the Company maintains the Amended and Restated 2002 Equity Participation Plan, as amended (as so amended, the “Plan”) under which the Performance Compensation Subcommittee of the Company’s Board of Directors (the “Committee”) may, among other things, award restricted share units to such eligible persons under the Plan as the Committee may determine, subject to terms, conditions, or restrictions as it may deem appropriate; and WHEREAS, pursuant to the Plan, the Committee has granted to the Award Recipient a restricted share unit award conditioned upon the execution by the Company and the Award Recipient of a Restricted Share Unit Award Agreement setting forth all the terms and conditions applicable to such award in accordance with Delaware law; NOW, THEREFORE, in consideration of the mutual promises(s) and covenants(s) contained herein, it is hereby agreed as follows: 1.DEFINED TERMS:Except as otherwise specifically provided herein, capitalized terms used herein shall have the meanings attributed thereto in the Plan. 2.AWARD OF RESTRICTED SHARE UNITS: Subject to the terms of the Plan and this Agreement, the Committee hereby awards to the Award Recipient a restricted share unit award (the “Restricted Share Unit Award”) on , 20 (the “Award Date”) of restricted share units (the “Restricted Share Units”) with an equal number of Dividend Equivalents.Subject to execution of this agreement, each Restricted Share Unit represents the right to receive one (1) share of the Company’s Common Stock, $.10 par value (the “Common Stock”), at the time and in the manner set forth in Section 9 hereof. 3.DIVIDEND
